Name: Political and Security Committee Decision (CFSP) 2017/1175 of 26 June 2017 on the acceptance of a third State's contribution to the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/3/2017)
 Type: Decision
 Subject Matter: Europe;  Africa;  cooperation policy;  defence;  European construction
 Date Published: 2017-07-01

 1.7.2017 EN Official Journal of the European Union L 170/93 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/1175 of 26 June 2017 on the acceptance of a third State's contribution to the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/3/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (1), Whereas: (1) Pursuant to Article 8(2) of Decision (CFSP) 2016/610, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on acceptance of the proposed contributions by third States to EUTM RCA. (2) Following the recommendations regarding a contribution from Bosnia and Herzegovina by the EU Mission Commander and by the European Union Military Committee, the contribution from Bosnia and Herzegovina should be accepted and considered to be significant. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 1. The contribution from Bosnia and Herzegovina to the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) is accepted and is considered to be significant. 2. Bosnia and Herzegovina is exempted from financial contributions to the budget of EUTM RCA. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 June 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 104, 20.4.2016, p. 21.